DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 20, 22-23 and 26-33 have been presented for examination on the merits. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed method of preparing a combination dosage form comprising an opioid analgesic  agent and an immediate release portion comprising crystalline axelopran sulfate, wherein the immediate release portion is a drug overcoat layer comprising axelopran sulfate, polyvinyl alcohol, polyethylene glycol and ascorbic acid at given concentration ranges are allowable over prior art references because references do not provide a reasonable teaching or suggestion on the specific components at the claimed concentration ranges in the drug overcoat layer. While the prior art teach the combination dosage forms comprising an opioid analgesic and an immediate release layer comprising one or more active agent, and disclose suitable components for the overcoat layer (i.e. US 20110287093 and US 20080095843), they do not teach the combination of agents, crystalline axelopran, polyvinyl alcohol, polyethylene glycol 3350 and ascorbic acid. The references, especially, Dalziel et al (US 20080207676) teach making and administering a combination of axelopran which may be in crystalline form and an opioid analgesic. However, the references provide no teaching, suggestion or motivation to combine the claimed combination of the overcoat layer at the recited concentration ranges. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 20, 22-23 and 26-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616